Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/441,431, filed 6/14/2019.
Claims 1-4 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2019 is being considered by the examiner.

Drawings
The drawings are objected to because reference number 60 is directed to frame member 40d not to a strip(see Fig. 5).  
The drawings are objected to because reference number 60 is directed to frame member 50/50a(reference number not shown) not to a strip(see Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 41(see para. [0030]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50a, 50d(see para.[0032] and (see para. [0030]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "70" and "72" have both been used to designate the clip(see Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12, “second side” should be “second-side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification and claims sets forth frame members having exterior fastener strips, and a sheeting having flap portions with inward facing fastener strips to be attached to the exterior fastener strips of the frame members(see .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10-11, “adjacent frame members”(because of the connectors behind the sheeting) is not clear if referring to the members of one of the plurality of panels in line 2-3 or to an additional feature of the invention.  By changing “adjacent frame members on adjacent panels” in line 9 to “adjacent frame members on adjacent panels of the plurality of panels” and changing “adjacent frame members” in lines 10-11 to “the adjacent frame members” the rejection would be overcome.
In claim 2, it is not clear how the panels are related to the plurality of panel and to each other.  For example, in lines 2, 3-4 and 6 “a first/second/third panel” is not clear if of the panels or an additional panel.  By changing the phrase to “a first/second/third panel of the plurality of panels” the rejection would be overcome. 

In claim 3, line 2, “at least one panel” is not clear if referring to the panel of the plurality of panels or to an additional feature of the invention.  By changing the phrase to “at least pone panels” the rejection would be overcome.
In claim 3, line 3, “an uppermost panel” is not clear if referring to the panel of the plurality of panels or to an additional feature of the invention.  By changing the phrase to “an uppermost panel of the plurality of panels” the rejection would be overcome.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: no prior art of record shows a system having panels, each of the panels having a rectangular frame with a sheeting secured over the frame, the frame having 4 frame members with fastening strips on exterior faces of 2 of the frame members, the frame members configured to abut and be connected to with connectors adjacent frame members on adjacent panels, and the sheeting having flap portions on two edges of the sheeting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/